DETAILED ACTION

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “An integrated circuit, configured to drive a display panel, comprising:
a source driving circuit, comprising a receiving circuit, configured to receive an image data signal and process the image data signal based on at least one operation parameter to generate output data; and an anti-interference circuit, coupled to the receiving circuit, and configured to adjust the at least one operation parameter of the receiving circuit from at least one normal parameter to at least one anti-interference parameter when an interference event occurs to the image data signal and maintain the at least one operation parameter of the receiving circuit at the at least one normal parameter when the interference event does not occur.”
Specifically, the prior arts do not teach an anti-interference circuit coupled to the receiving circuitry which adjust the operation parameter between the normal parameter and anti-interference parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Zalev et al. (US Pub: 2014/0036091 A1) and Delaney (US Patent: 8,269,830 B2) are cited to teach a similar type of interference detection for display system that track external change in parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 27, 2021
   20140331791